ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Consideration Program 
Applicant entered a new claim set dated 2 Sep 2022 under the After Final Consideration Program.  The new claims filed 2 Sep 2022 as part of the AFCP have been entered.  Claims 1-4, 6, 8-11, 13, 15-17 and 19 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Rudberg on 8 Sep 2022.
The application has been amended as follows:
1.	(Currently Amended)	An electronic device comprising:
a radar transceiver;
a memory configured to store data; and
a processor operably connected to the radar transceiver, the processor configured to cause the electronic device to:
obtain, via the radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes;
process the radar measurements to obtain a set of radar images;
identify relevant signals in the set of radar images based on signal determination criteria for an application, wherein the signal determination criteria differentiates between the relevant signals defining a volume of space including a user’s head and irrelevant signals external to the volume of space representing information beyond a scope of the application; and
perform the application to authenticate a face using [[only]] the relevant signals.

6.	(Currently Amended)	The electronic device of claim 1, wherein: 
the application is a facial recognition application, 
the set of radar images are a set of multi-dimensional radar images including an azimuth dimension, an elevation dimension, and a range dimension, and
to identify the relevant signals, the processor causes the electronic device to crop radar signals to define the volume of space containing the user’s head. 


8.	(Currently Amended)	A method for signal selection by an electronic device, the method comprising:
obtaining, via a radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes;
processing the radar measurements to obtain a set of radar images;
identifying relevant signals in the set of radar images based on signal determination criteria for an application, wherein the signal determination criteria differentiates between the relevant signals defining a volume of space including a user’s head and irrelevant signals external to the volume of space representing information beyond a scope of the application; and
performing the application to authenticate a face using [[only]] the relevant signals.

13.	(Currently Amended)	The method of claim 8, wherein: 
the application is a facial recognition application, 
the set of radar images are a set of multi-dimensional radar images including an azimuth dimension, an elevation dimension, and a range dimension, and
identifying relevant signals further comprises cropping radar signals to define the volume of space containing the user’s head. 


15.	(Currently Amended)	A non-transitory, computer-readable medium storing instructions that, when executed by a processor of an electronic device, cause the electronic device to:
obtain, by a radar transceiver of the electronic device, radar measurements for one or more modes in a set of modes;
process the radar measurements to obtain a set of radar images;
identify relevant signals in the set of radar images accordingly to signal determination criteria for an application, wherein the signal determination criteria differentiates between the relevant signals defining a volume of space including a user’s head and irrelevant signals external to the volume of space representing information beyond a scope of the application; and
perform the application to authenticate a face using [[only]] the relevant signals.

19.	(Currently Amended)	The non-transitory, computer-readable medium of claim 15, wherein: 
the application is a facial recognition application, 
the set of radar images are a set multi-dimensional radar images including an azimuth dimension, an elevation dimension, and a range dimension, and 
wherein instructions for identifying relevant signals include further instructions that, when executed by the processor, cause the electronic device to crop radar signals to define the volume of space containing the user’s head. 

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-17 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Baheti, Santra, Driscoll, Schamp, Gillian, nor Sarkis, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“process the radar measurements to obtain a set of radar images;
identify relevant signals in the set of radar images based on signal determination criteria for an application, wherein the signal determination criteria differentiates between the relevant signals defining a volume of space including a user’s head and irrelevant signals external to the volume of space representing information beyond a scope of the application; and
perform the application to authenticate a face using the relevant signals.” 
as recited by claim 1 and similarly recited in claim(s) 8 and 15, over any of the prior art of record, alone or in combination.  Claims 2-4, 6, 9-11, 13, 16-17 and 19 depend on claims 1, 8 and 15; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648